Title: To John Adams from Joseph Reed, 30 January 1784
From: Reed, Joseph
To: Adams, John


          Sir
            London Jany. 30. 1784.
          Considerations purely of a private Nature having brought me to this Kingdom I take the very first Moments to present your Excelly. my most respectful Regards & to regret that the Length of my Voyage has deprivd me of the Oppy. of doing it personally as I am inform’d you have left this City very lately. I also take this Occasion through our respectable Friend Mr. Laurens to forward a Packet which our Friend Gerry with whom I spent the last Day in America intrusted to my Care in so special a Manner that I feel myself particularly happy in forwarding so as to ensure its safe Arrival (very uncommon Accidents excepted). As I doubt not he has communicated more perfectly than I can pretend to do the Occurrences of America deserving your Notice, it would be superfluous to repeat what he has said so much better. But as even a Repetition of pleasing Circumstances is not wholly ungrateful to those who feel for the Publick as you do, I think I may venture to assure you that the American Union has been strengthened rather than weakned by the Events of the last Summer. The Removal from Philada. & the prohibitory Restrictions pass’d here have contributed to this, in an eminent Degree & substituted a new Bond of Union to that which the Peace & a Cessation of the Influence of common Danger had in some Measure dissolved. Its Operation in America has very much alarm’d those who though their Bodies are there have Hearts yet in Great Brittain. They have through our publick Papers treated Congress with some indecent Abuse, but it is rather the Ebulletion of disappointed local Party, than the sense of the People. The Operation of these Events is also perceptible on the State of our Funds & we had when I left America more favourable Prospects of their Establishment than at any Period for 12 Months past.— Genl. Washington pass’d thro Philadelphia about the 15 December on his Way to Annapolis where (to use his own Expression) he intended to leave his Coat & Cockade—
          Dr. Witherspoon also arrived in the same Ship but not on any publick political Business he prays me to present his particular Respects. And if we can supply any Information or in any Respect be useful to you, you will please to command us without Reserve pointing out the Channel of Connyance which your own Discernment & better Acquaintance with the Country will suggest.—
          
          With every Sentiment of Respect & Esteem which I may with the utmost Justice assure you America feels for your Person & Services permit me to add my own in a particular Manner & believe me / with very great Truth & Regard / Dr. Sir / Your Excelly. most Obedt & / very Hbble Servt.
          Jos: Reed
        